DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Applicant's amendment filed on 06/13/2022 has been fully considered and made of record.  As such, the objection to the drawings and the rejection of claims under 112, second paragraph, as outlined in the office action mailed on 04/26/2022 have been withdrawn.
Election/Restrictions
Claims 13-15, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Slate on 07/15/2022.

The application has been amended as follows: 
CLAIMS:

1. (Currently amended) A method for forming a heat exchanger plate, the method
comprising:
securing a wave form metallic sheet haying a plurality of waves to a heat exchanger plate substrate, the substrate comprising a first face and a second face opposite the first face, the securing of the wave form metallic sheet being of troughs of the wave form to the first face; and
after the securing, cutting off peaks of the wave form metallic sheet to create pairs of fins, each fin extending to a free distal end and the fins of each pair joined by an intact trough of the wave form metallic sheet.


13. (Withdrawn — Currently amended) A method for forming a heat exchanger, the method comprising:
forming, according to the method of claim 1 a plurality of heat exchanger plates each having a respective said heat exchanger plate substrate; and
securing the plurality of heat exchanger plates to at least one manifold with a progressively varying orientation.


23. (Currently amended) A method for forming a heat exchanger plate from a substrate and a metallic corrugation, wherein:
the substrate comprises:
a first face and a second face opposite the first face;
at least one first port and at least one second port; and
at least one passageway along a flowpath between the at least one first port and the at least one second port;
the metallic corrugation comprises:
a plurality of peaks and a plurality of troughs; and
the method comprises:
securing the troughs of the metallic corrugation to the substrate first face; and
after the securing, cutting the peaks off the metallic corrugation to leave pairs of fins,
wherein for each pair the fins are connected by the associated trough and each fin extends to a respective free distal end.





29. (Currently amended) The method of claim 23 wherein the metallic corrugation is a first metallic corrugation:
the method further comprises:
securing troughs of a second metallic corrugation to the substrate second face; and
after the securing the troughs of the second metallic corrugation, cutting peaks off the second metallic corrugation to leave pairs of fins, wherein for each pair the fins are connected by the associated trough and each fin extends to a respective free distal end.


30. (Currently amended) A method for forming a heat exchanger, the method comprising:
forming, according to the method of claim 23, a plurality of heat exchanger plates each having a respective said heat exchanger plate substrate; and
securing the plurality of heat exchanger plates to at least one manifold with a progressively varying orientation.



31. (Currently amended) The method of claim 30 wherein the manifold comprises:
an inlet manifold having at least one inlet port and at least one outlet port; and
an outlet manifold having at least one outlet port and at least one inlet port, a first flowpath passing from the at least one inlet port of the inlet manifold, through the at least one passageway of each of the plurality of heat exchanger plates, and through the at least one outlet port of the outlet manifold.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or fairly suggest that after the securing, cutting off peaks of the wave form metallic sheet to create pairs of fins, each fin extending to a free distal end and the fins of each pair joined by an intact trough of the wave form metallic sheet in combination with the rest of the claim limitations (as convincingly argued by the Applicant in Remarks filed 06/13/2022, paragraph bridging pages 3-4, page 5, paragraph 1, page 6, paragraph 1, page 7, first full paragraph).
Regarding claim 23, the prior art fails to teach or fairly suggest that after the securing, cutting the peaks off the metallic corrugation to leave pairs of fins, wherein for each pair the fins are connected by the associated trough and each fin extend to a respective free distal end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        07/16/2022